UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6537


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAREEM JAMAL CURRENCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:05-cr-00231-JRS-1; 3:14-cv-00496-JRS)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kareem Jamal Currence, Appellant Pro Se. Brian R. Hood, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kareem Jamal Currence seeks to appeal the district court’s

orders finding Currence’s 28 U.S.C. § 2255 (2012) motion to be

successive     and   unauthorized    and   dismissing      it   for   lack    of

jurisdiction, and denying Currence’s Fed. R. Civ. P. 59(e) motion.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.         28 U.S.C. § 2253(c)(1)(B)

(2012).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                 28

U.S.C. § 2253(c)(2) (2012).       When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).             When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that

the   motion    states   a    debatable    claim    of    the   denial   of    a

constitutional right.        Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Currence has not made the requisite showing.             Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are



                                      2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3